Case 1:18-bk-12489   Doc 35   Filed 08/06/20 Entered 08/06/20 12:43:01   Desc Main
                              Document     Page 1 of 6
Case 1:18-bk-12489   Doc 35   Filed 08/06/20 Entered 08/06/20 12:43:01   Desc Main
                              Document     Page 2 of 6
         Case 1:18-bk-12489                Doc 35        Filed 08/06/20 Entered 08/06/20 12:43:01 Desc Main
                                                         Document        Page 3 of 6
                                                           SN Servicing Corporation           Final
                                                             323 FIFTH STREET
                                                            EUREKA, CA 95501
                                                         For Inquiries: (800) 603-0836
                                             Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: July 23, 2020

     RODGERICK E JOHNSON                                                                                       Loan:
     5846 HAMILTON MASON RD                                                                  Property Address:
     HAMILTON OH 45011                                                                       5846 HAMILTON MASON ROAD
                                                                                             HAMILTON, OH 45011



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from Feb 2020 to Aug 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Sep 01, 2020:                  Escrow Balance Calculation
 Principal & Interest Pmt:                 791.58                  791.58                   Due Date:                                       Oct 01, 2019
 Escrow Payment:                           454.67                  450.78                   Escrow Balance:                                   (3,707.77)
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                        5,001.37
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                       0.00
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                       $1,293.60
 Total Payment:                            $1,246.25                  $1,242.36



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                              Starting Balance                       0.00      (1,478.20)
     Feb 2020                          907.90                               *                                        0.00        (570.30)
     Feb 2020                          453.95                               *                                        0.00        (116.35)
     Feb 2020                                                      1,946.19 * County Tax                             0.00      (2,062.54)
     Feb 2020                                                      1,517.00 * Homeowners Policy                      0.00      (3,579.54)
     Mar 2020                          453.95                               *                                        0.00      (3,125.59)
     Apr 2020                          454.67                               *                                        0.00      (2,670.92)
     May 2020                          454.67                               *                                        0.00      (2,216.25)
     Jun 2020                          454.67                               *                                        0.00      (1,761.58)
     Jul 2020                                                      1,946.19 * County Tax                             0.00      (3,707.77)
                                                                              Anticipated Transactions               0.00      (3,707.77)
     Jul 2020                    4,546.70                                                                                         838.93
     Aug 2020                      454.67                                                                                       1,293.60
                          $0.00 $8,181.18               $0.00     $5,409.38

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.


     Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
     Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
     account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
     silent on this issue.
     (The amount of surplus only exists if the loan is current, the analysis gives a projected overage as if all past due payments
     are made the month the analysis is processed).



                                                                                                                                            Page 1
     Case 1:18-bk-12489                Doc 35       Filed  08/06/20
                                                      SN Servicing        Entered 08/06/20 12:43:01
                                                                     Corporation                Final Desc Main
                                                    Document          Page   4 of
                                                     For Inquiries: (800) 603-0836
                                                                                  6
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: July 23, 2020

 RODGERICK E JOHNSON                                                                                             Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                             1,293.60        1,209.29
Sep 2020               450.78                                                                         1,744.38        1,660.07
Oct 2020               450.78                                                                         2,195.16        2,110.85
Nov 2020               450.78                                                                         2,645.94        2,561.63
Dec 2020               450.78                                                                         3,096.72        3,012.41
Jan 2021               450.78                                                                         3,547.50        3,463.19
Feb 2021               450.78        1,946.19            County Tax                                   2,052.09        1,967.78
Mar 2021               450.78        1,517.00            Homeowners Policy                              985.87          901.56
Apr 2021               450.78                                                                         1,436.65        1,352.34
May 2021               450.78                                                                         1,887.43        1,803.12
Jun 2021               450.78                                                                         2,338.21        2,253.90
Jul 2021               450.78                                                                         2,788.99        2,704.68
Aug 2021               450.78        1,946.19            County Tax                                   1,293.58        1,209.27
                    $5,409.36       $5,409.38

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
Your escrow balance contains a cushion of 901.56. A cushion is an additional amount of funds held in your escrow
balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
Federal law, your lowest monthly balance should not exceed 901.56 or 1/6 of the anticipated payment from the account,
unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is 1,293.60. Your starting
balance (escrow balance required) according to this analysis should be $1,209.29. This means you have a surplus of 84.31.
(The amount of surplus only exists if the loan is current, the analysis gives a projected overage as if all past due payments
are made the month the analysis is processed).

This surplus must be returned to you unless it is less than $50.00, in which case we have the additional option of keeping
it and lowering your monthly payments accordingly. As the loan is delinquent, we will not be sending a check for the surplus.

We anticipate the total of your coming year bills to be 5,409.38. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




                                                                                                                                    Page 2
        Case 1:18-bk-12489             Doc 35      Filed 08/06/20 Entered 08/06/20 12:43:01                      Desc Main
    New Escrow Payment Calculation                 Document     Page 5 of 6
    Unadjusted Escrow Payment                      450.78
    Surplus Amount:                                  0.00
    Shortage Amount:                                 0.00
    Rounding Adjustment Amount:                      0.00
    Escrow Payment:                               $450.78




   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




                                                                                                                            Page 3
Case 1:18-bk-12489       Doc 35   Filed 08/06/20 Entered 08/06/20 12:43:01         Desc Main
                                  Document     Page 6 of 6



                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                CINCINNATI DIVISION

 In Re:                                        Case No. 18-12489

 Rodgerick E Johnson
                                               Chapter 13
 Linda F Johnson

 Debtors.                                      Judge Jeffery P. Hopkins

                                CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Notice of Mortgage Payment Change was served
electronically on August 6, 2020 through the Court’s ECF System on all ECF participants
registered in this case at the e-mail address registered with the Court

And by ordinary U.S. Mail on August 6, 2020 addressed to:

          Rodgerick E Johnson, Debtor
          5846 Hamilton-Mason Road
          Liberty Township, OH 45011

          Linda F Johnson, Debtor
          5846 Hamilton-Mason Road
          Liberty Township, OH 45011

                                               Respectfully Submitted,

                                               /s/ Molly Slutsky Simons
                                               Molly Slutsky Simons (0083702)
                                               Sottile & Barile, Attorneys at Law
                                               394 Wards Corner Road, Suite 180
                                               Loveland, OH 45140
                                               Phone: 513.444.4100
                                               Email: bankruptcy@sottileandbarile.com
                                               Attorney for Creditor
